FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MULI ZHANG,                                      No. 06-73852

               Petitioner,                        Agency No. A070-163-432

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Muli Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”)

decision denying his motion to reopen deportation proceedings conducted in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this is case suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889,

894 (9th Cir. 2003), and we deny the petition for review.

       The IJ did not abuse his discretion in denying Zhang’s motion for failure to

establish exceptional circumstances because Zhang did not satisfy the requirements

set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the alleged

ineffective assistance provided by his first attorney was not “obvious and

undisputed on the face of the record.” Reyes v. Ashcroft, 358 F.3d 592, 597-98

(9th Cir. 2004); see also 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1).

       Zhang’s remaining contentions are not persuasive.

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                    06-73852